—Judgment, Supreme Court, New York County (Jay Gold, J.), rendered September 9, 1992, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 4½ to 9 years, unanimously affirmed.
Defendant’s challenges to the testimony of police witnesses concerning police procedures and terminology for participants in drug transactions and the targeting of areas, because of neighborhood complaints about drug trafficking, and to the prosecutor’s use of this testimony in summation, are unpreserved for appellate review as a matter of law, no objection having been made to either the testimony or the summation comment (People v Graves, 85 NY2d 1024). We decline to review them in the interest of justice. If we were to review them, we would find that the challenged testimony was admissible to explain why prerecorded buy money and drugs were not recovered from defendant upon his arrest (People v Gonzalez, 180 AD2d 553, lv denied 79 NY2d 1001; People v Applewhite, 202 AD2d 250, lv denied 83 NY2d 868), and that the challenged comment with respect to defendant’s job as a steerer was not unfair. Concur—Ellerin, J. P., Wallach, Ross, Nardelli and Tom, JJ.